Case: 21-60643     Document: 00516281188         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                  No. 21-60643                           FILED
                                                                     April 14, 2022
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
   Robert Montgomery,

                                                           Petitioner—Appellant,

                                       versus

   DeWayne Hendrix, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-502


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Robert Montgomery appeals the district court’s dismissal of his
   petition under 28 U.S.C. § 2241 challenging his conviction for being a felon
   in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924
   (a)(2). Montgomery’s challenge is based on a change in the law stemming


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60643        Document: 00516281188             Page: 2      Date Filed: 04/14/2022




                                         No. 21-60643


   from the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191
   (2019). For the following reasons, we AFFIRM.
                                              I.
           Robert Montgomery—a prisoner housed at the Federal Correctional
   Complex in Yazoo City, Mississippi—was convicted by a jury in the United
   States District Court for the Western District of Missouri of being a felon in
   possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). 1
   After his direct appeal was denied, Montgomery mounted several additional
   challenges to his conviction under 28 U.S.C. § 2255; each has been denied.
   Montgomery’s latest challenge comes in the form of a petition under 28
   U.S.C. § 2241. He argues that the Supreme Court’s decision in Rehaif v.
   United States, 139 S. Ct. 2191 (2019), renders his conviction invalid.
           In Rehaif, the Supreme Court held that “in a prosecution under 18
   U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that the
   defendant knew he possessed a firearm and that he knew he belonged to the
   relevant category of persons barred from possessing a firearm.” 139 S. Ct. at
   2200 (emphasis added). Montgomery contends that his conviction is
   therefore invalid because the jury considered only whether he (a) was a felon
   and (b) knowingly possessed a firearm, and not whether Montgomery
   additionally knew he was a felon who was prohibited from such possession.
   The magistrate judge found that Montgomery had procedurally defaulted on
   his claim and recommended that Montgomery’s petition be denied. The
   district court adopted the magistrate judge’s report and recommendations




           1
            The facts of that case and conviction can be found in the opinion from the Eighth
   Circuit rejecting Montgomery’s direct appeal of his conviction, United States v.
   Montgomery, 701 F.3d 1218, 1220–21 (8th Cir. 2012).




                                               2
Case: 21-60643      Document: 00516281188          Page: 3    Date Filed: 04/14/2022




                                    No. 21-60643


   over Montgomery’s objections and issued a final judgment dismissing
   Montgomery’s petition. Montgomery timely appeals.
                                         II.
          Normally, a federal conviction can be challenged only in the court of
   conviction through a petition filed pursuant to 28 U.S.C. § 2255. Tolliver v.
   Dobre, 211 F.3d 876, 877 (5th Cir. 2000) (per curiam). However, an exception
   exists under the savings clause found in 28 U.S.C. § 2255(e), which allows a
   petitioner to seek relief under 28 U.S.C. § 2241 if a petition under § 2255
   would be “inadequate or ineffective to test the legality of [the petitioner’s]
   detention.” Section 2255 is rendered inadequate, and the savings clause thus
   applies, when “(1) the petition raises a claim ‘that is based on a retroactively
   applicable Supreme Court decision’; (2) the claim was previously
   ‘foreclosed by circuit law at the time when [it] should have been raised in
   petitioner’s trial, appeal or first § 2255 motion’; and (3) that retroactively
   applicable decision establishes that ‘the petitioner may have been convicted
   of a nonexistent offense.’” Garland v. Roy, 615 F.3d 391, 394 (5th Cir. 2010)
   (alteration in original) (quoting Reyes-Requena v. United States, 243 F.3d 893,
   904 (5th Cir. 2001)). “The petitioner bears the burden of demonstrating that
   the section 2255 remedy is inadequate or ineffective.” Reyes-Requena, 243
   F.3d at 901 (quoting Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000)).
          The magistrate judge found that Montgomery had satisfied his burden
   and presented a prima facie case that § 2255 was inadequate because:
   (1) Supreme Court decisions like Rehaif that “interpret[] federal statutes that
   substantively define criminal offenses automatically apply retroactively,”
   Garland, 615 F.3d at 396; (2) Montgomery’s instant claim would have been
   foreclosed by United States v. Thomas, 615 F.3d 895, 899 (8th Cir. 2010); and
   (3) under Rehaif, “Montgomery may have been convicted of a non-existent




                                          3
Case: 21-60643      Document: 00516281188           Page: 4     Date Filed: 04/14/2022




                                     No. 21-60643


   offense, i.e., the offense of being a felon in possession of a firearm but without
   the knowledge that he was a convicted felon.”
          However, in considering the final prong, the magistrate judge was
   without the benefit of our guidance in Abram v. McConnell, 3 F.4th 783 (5th
   Cir. 2021), which was decided after both the magistrate judge issued his
   recommendation and the district court issued its judgment. There, in
   response to a different § 2241 petition based on Rehaif, we stated: “For a
   prisoner to show that he may have been convicted of a nonexistent offense,
   he (1) must assert that he did not violate the new requirement imposed by the
   intervening Supreme Court precedent and (2) must provide some evidence
   or argument backing that up.” Id. at 785–86 (citation omitted). We
   additionally noted that “those two requirements are particularly important
   in the Rehaif context, because ‘[c]onvicted felons typically know they’re
   convicted felons.’” Id. at 786 (alteration in original) (quoting Greer v. United
   States, 141 S. Ct. 2090, 2098–99 (2021)).
          Here, as in Abram, Montgomery makes no assertions that he was
   unaware of his felony status—“[a]nd that’s fatal.” Id. In addition,
   Montgomery puts forward no arguments or evidence concerning the relevant
   inquiry (namely, whether he knew that he was a felon at the time he possessed
   a firearm). Nor could he—Montgomery in fact testified about his felonies at
   trial, stating that “[t]he government has shown you my past criminal
   felonies” and going so far as to list them for the jury, ultimately stating:
   “These are my convictions. And I have nothing to hide. That’s what I had to
   hide. That I’m a convicted felon. I had that to hide from you all. I no longer
   have that to hide.” Given this evidence, and the lack of any contradicting
   evidence or argument from Montgomery regarding his knowledge of his
   felony status, he has failed to demonstrate he was convicted of a non-existent
   offense. And given that failure, he is unable to demonstrate that a petition




                                           4
Case: 21-60643       Document: 00516281188            Page: 5     Date Filed: 04/14/2022




                                       No. 21-60643


   under § 2255 is inadequate such that he is entitled to file a petition under
   § 2241 pursuant to § 2255’s savings clause. 2
                                           III.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




          2
             Because we find that Montgomery has not demonstrated that § 2255 is
   inadequate, we need not consider whether, as the district court found, Montgomery has
   procedurally defaulted on any claim Montgomery might have had and that such a claim
   would therefore be barred.




                                            5